DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to specification objection and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The specification objection and 35 U.S.C 112(b) rejections of claims 9, 22 have been withdrawn. 

Applicant’s arguments see Remarks, filed 12/16/2021, with respect to the prior art rejection (under 35 U.S.C 103) of at least the independent claims  have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 8, 10, 12-13, 14-16, 21, 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baligh et al. (U.S. 2018/0367358) in view of Yoon  (U.S. 2013/0301452).
With respect to claim 1, Baligh et al. disclose:
for calculating an initialization value, Cinit, for a reference signal (DMRS with nSCID being 0 or 1 [0104]. Alternatively refer to CSI-RS with different cyclic prefix (NCP being 0  or 1)), obtaining a parameter associated with a reference signal type (Fig. 4 (or 3) refer to 518 or 500, obtaining parameter nSCID associated with DMRS reference signal type with variable nSCID (per the equations 518 [0141], 500 [0104]). as performed by a UE [0010], Fig. 7 [0179]. Alternatively refer to obtaining parameter NCP of 530 or 506 associated with CSI-RS reference signal type with variable NCP [0105], [0145]); 
calculating Cinit using an equation (equation 518 or 500. Alternatively equations 530 or 506) and using at least the parameter associated with the reference signal type (nSCID [0141], [0104] having the value of 0 or 1). Alternatively refer to  NCP referred to as ncp in [0145] having the value of 0 or 1) wherein the Cinit is a function of the reference signal tvpe (function of CSI-RS with the two different CPs (reference signal type)), such that with a different reference signal tvpe (DMRS with different nSCID,  alternatively init is calculated (Cinit  518 or 500 for DMRS with different nSCID, alternatively 530 or 506 for CSI-RS using the variable NCP (different reference signal type) using the equation (refer to the equation 518 or 500 or 530 or 506 which incorporate the variable nSCID amd NCP);
generating a reference signal sequence using Cinit (DMRS reference signals or CSI-RS reference signals, [0013]-[0014], “Detailed Embodiments for the PN Sequence Initialization” in paragraphs [0104], [0141] or [0145], [0105] as performed by the UE as part of generating an (uplink) SC-FDMA signal comprising the generated reference signal, [0078]-[0079], [0081] listing SC-FDMA as a communication method between the UE and BS which receives the transmitted signal); 
Baligh et al. do not disclose: 
and demodulating the reference signal using the reference signal sequence.
and demodulating the reference signal using the reference signal sequence.
	In the same field of endeavor, Yoon et al. disclose: and demodulating the reference signal using a reference signal sequence.
(Fig. 5, the claimed demodulating is performed by enB of the system of Fig. 5, 
lines 4-6 of [0149] refer to the “...receives SC-FDMA signals including a DM-RS and
performs resource elements de-mapping, so as to extract an uplink DM-RS sequence”, the transmitted reference signal sequence is used (received) as described to RF process (implicit) and de-map (demodulate) the DM-RS. Also refer to [0149]-[0150], also lines 1-7 of [0049] describing that DM-RS are used mainly for channel estimation for demodulation related to S550-S560. The “the reference signal sequence” corresponds to the reference signal generated and transmitted by the UE [0150]  and, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baligh et al. based on Yoon et al. and include a BS which receives the generated and transmitted reference signal sequence (as part of a transmitted UL SC-FDMA signal out of the UE of Baligh et al.) and performs demodulating (de-mapping of) the reference signal using the reference signal sequence as part of performing receiver the reception functions as described in [00149]-[0150] to measure the channel state of the UE.

With respect to claim 2, modified Baligh et al. disclose: wherein Cinit is calculated using at least one additional parameter, the at least one additional parameter comprising a reference signal identifier, nID, and/or a symbol counter, leounter (for 518, 500 refer to the UE ID or UE related ID of nIDDMRS -or nID (NSCID) which (UE ID or UE related ID, nID (NSCID))  respectively correspond to the claimed reference signal identifier [0141], [0104], Alternatively for 530, 506 refer to the UE ID or UE related ID of  NIDCSI which (UE ID or UE related ID) corresponds to the claimed reference signal identifier approximate middle of [0145], approximate middle of [0105]).

With respect to claim 3, modified Baligh et al. disclose: wherein the reference signal identifier nID is specific to a user equipment (UE) (F [0141] refer to the UE ID which is IDCSI refer to the approximate middle of [0145] UE ID is specific to the UE).

With respect to claim 8, modified Baligh et al. disclose: wherein a value of the parameter nID is specifically configured for the radio node (radio node comprises UE and BS or modified Baligh et al. and nID  (UE ID or UE related ID specifically configured for the radio node (according to the specific values of [0139]a, [0140]a, b, [0029])

With respect to claim 10, modified Baligh et al. disclose:
wherein the reference signal comprises at least one of: a channel state information reference signal (CSI-RS): a tracking reference signal (TRS); a demodulation reference signal (DMRS): and a positioning reference signal (PRS) (according to Fig. 3,  4,  DMRS or CSI-RS).

With respect to claim 12, modified Baligh et al. disclose: wherein the radio node is a wireless device (the radio node of modified Baligh et al comprises the UE and BS and is a  wireless device because it functions as a wireless device).

With respect to claim 13, modified Baligh et al. disclose: wherein the radio node is a network node (the radio node of modified Baligh et al comprises the UE and BS and is a network node because it functions as a network node).

.


6.	Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baligh et al. (U.S. 2018/0367358) in view of Yoon  (U.S. 2013/0301452) and further in view of Suwa et al.(U.S. 2009/0129322).
With respect to claim 7, modified Baligh et al., Yoon do not expressly disclose: wherein a value of the parameter nID is received from a network node.
In the field of implementing wireless communication between a mobile and base station, Suwa et al. disclose: wherein a value of the parameter nID (UE ID) is received from a network node (reception of S310 from base station, [0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baligh et al. based on Suwa et al. and transmit the UE ID of the terminal from a base station (with which the terminal communicates) before transmission of the generate reference signal(s) from the UE to the base station, as a matter of implementing base station based configuration of the UE of Baligh et al.(Suwa et al. [0146], [0148]).

Apparatus claim 20 is rejected based on the rationale used to reject claim 7 above.

s 11, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baligh et al. (U.S. 2018/0367358) in view of Yoon  (U.S. 2013/0301452) and further in view of Liu et al. (U.S. 2018/0048413)
	With respect to claim 11, modified Baligh et al. disclose: wherein the reference signal is a channel state information reference signal (CSI-RS) and the parameter associated with the reference signal type is type is based on a use of the CSI-RS, wherein the use of the CSI-RS comprises data demodulation or channel state information (CSI) acquisition (use of DMRS assisting data demodulation described in [0093] and use of CSI-RS to obtain channel state information described in [0094]. The parameter nSCID, NCP is based on the use of  the CSI-RS for data demodulation or CSI acquisition (per 518, 530)).
	Neither one of Baligh et al, or Yoon disclose: beam management.
In the field of wireless communications, Liu et al. disclose: beam management ([Fig. 12, DMRS is used for receive beam tracking which corresponds to the claimed beam management [0082]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that in modified Baligh et al., the use of the DMRS comprises beamforming management (receive beam tracking) in addition to the disclosed assisting of data demodulation Fig. 12, [0082] of Liu et al..). 

Claim 24 is rejected based on the rationale used to reject claim 11 above.

Allowable Subject Matter
8.	Claims 4-6, 9, 17-19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davydov et al. (U.S. 2018/0091277) [0079]-[0080] disclose that term NCP in Cinit equations has a value of 0 for an extended CP transmission of the CSI-RS OFDM signal and has a value of 1 for a normal CP transmission of the CSI-RS OFDM signal.

Kim et al. (U.S. 2015/0049824) [0095] refer to the CSI-RS configurations identified by a type of CP.

Chun net al. (U.S. 2014/0153515) [0068] third sentence from the end.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        02/25/2022